Citation Nr: 9923142	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  97-33 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to an effective date earlier than August 12, 
1996, for the grant of a total disability evaluation based 
upon individual unemployability.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney-at-
Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from February 1971 to 
February 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Offices (RO), which increased the evaluation for 
PTSD from 30 to 50 percent disabling, and from a July 1997 
rating decision that increased the evaluation for PTSD to 70 
percent and granted a total rating for compensation based on 
individual unemployability, effective August 12, 1996.  

The RO has issued a supplemental statement of the case, and 
the veteran has submitted a substantive appeal as to the 
issue of the permanency of the 70 percent evaluation for 
PTSD.  In view of the Board's decision, discussed below, to 
grant a 100 percent evaluation for PTSD, the issue of the 
permanency of the 70 percent evaluation is rendered moot, and 
will not be considered in this decision.  

The issue of entitlement to an effective date earlier than 
August 12, 1996, for the grant of a total rating for 
compensation based on individual unemployability, will be 
considered in the remand portion of this decision.


FINDINGS OF FACT

PTSD renders the veteran demonstrably unable to obtain or 
maintain employment.  


CONCLUSIONS OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.

The Board notes that a revised rating schedule for mental 
disabilities became effective on November 7, 1996.  In Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), the Court held, in 
pertinent part, that where the law or regulation changed 
after a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version most 
favorable to the appellant was to be applied.

Under the provisions of the old rating schedule, a 70 percent 
evaluation required that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent evaluation required that attitudes of all 
contacts except the most intimate to have been so adversely 
affected as to result in virtual isolation in the community; 
or that there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior, and where the 
individual was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Codes 9411 (1996).

The revised rating criteria contemplate that a 70 percent 
evaluation is assigned when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") held in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for 
service-connected injury is limited to those claims which 
show present disability" and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance." 

Factual Background

A review of the record demonstrates that the RO requested 
service connection for PTSD in December 1991.  Treatment 
records received in conjunction with the veteran's claim 
demonstrate that he was hospitalized for chronic severe 
alcohol dependence and dysthymia secondary to alcohol 
dependence in July 1991.  

In a May 1992 letter, the clinical coordinator at a Vet 
Center reported that the veteran's PTSD symptoms had 
contributed to impairment in adult role functioning.  He 
noted that the veteran had had many jobs, often leaving 
because of difficulty with supervisors and co-workers.  He 
further indicated that the veteran had been married twice and 
that his disorder had contributed to marital and family 
difficulties.  He also reported that the veteran was somewhat 
socially isolated.  

In a September 1993 outpatient treatment record, the veteran 
was noted to have nightmares relating to Vietnam.  He related 
that he was hypervigilant, that he avoided reminders of 
Vietnam, and that he had survivor guilt.  He also reported 
avoiding stimuli such as movies and having trouble with 
authority.  He noted that he had changed jobs on numerous 
occasions.  Mental status examination revealed that the 
veteran was euthymic, mildly anxious, and tearful when 
talking about Vietnam.  The examiner noted that the veteran 
met the criteria for PTSD.  

In December 1993, the veteran was afforded a VA psychiatric 
examination.  At the time of the examination, the veteran 
reported that he was going to work on a regular basis and 
that he was viewed by his supervisors as a good worker.  The 
examiner indicated that the veteran was not badly handicapped 
in the occupational sphere as a result of his symptoms.  
However, he was noted to be quite socially isolated from 
others.  He also reported that he was bothered from time to 
time by intrusive daytime recollections of the war.  The 
veteran indicated that he had exaggerated startle response, a 
decreased ability to express a normal range of affect, 
especially towards more tender emotions, and that he kept to 
himself to avoid people.  

The examiner noted that the veteran did show some social 
isolation, and that he was unable to have close reciprocal 
social relationships with others in a normal sense.  The 
examiner further indicated that the veteran did not have too 
much trouble with his temper and that he had no psychotic or 
manic symptoms.  

Mental status examination revealed that the veteran's affect 
was broad and his mood was fairly tense.  He had no flight of 
ideas, loosening of associations, tangentiality, or 
circumlocution.  He was nonpsychotic and his memory cognition 
and fund of information were within the normal range.  
Insight and judgment were reported as good.  A diagnosis of 
PTSD was rendered at that time, with a Global Assessment of 
Functioning Scale (GAF) Score of 50 being assigned.  

The examiner indicated that the veteran had signs and 
symptoms of mild PTSD.  He noted that the veteran was holding 
a regular job and functioning adequately well, 
occupationally; however, he did manifest symptoms of 
impairment in the social sphere as a result of PTSD.  The 
examiner noted that the veteran's symptoms had somewhat 
improved with his sobriety.  

In an October 1994 letter, the Team Leader of the VetCenter 
indicated that the veteran had difficulty in personal 
relationships, job stability, and substance abuse.  
Outpatient treatment records received from the Cheyenne VAMC 
demonstrate that at the time of a September 14, 1994, visit, 
the veteran was noted to be doing well.  At the time of an 
October 14, 1994, visit, the veteran reported that he was 
working and that his family was doing well.  The veteran also 
noted that he was doing well with his family and his job at 
the time of an October 19, 1994, visit.  At the time of a 
November 16, 1994, visit, the veteran reported that he was 
still working.

In January 1995, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
complained of sleep disturbance that was controlled by the 
use of antidepressant medications.  The veteran indicated 
that he was hypervigilant around noise associated with 
helicopter flying.  He also noted that any loud noises would 
bring about an exaggerated startle response.  He avoided 
movies or television relating to war.  He indicated that he 
had spent time in jail for domestic disputes on at least 
three occasions.  The veteran reported that he had been 
living with his ex-wife and daughter since August 1994.  

Mental status examination revealed that the veteran was 
appropriately groomed and dressed.  His attitude was alert 
and cooperative.  He was fully oriented to person, place, 
time, and circumstance.  His affect was markedly blunted.  
His mood was markedly dysphoric.  He complained of chronic 
sleep disturbance when not taking his medication.  The 
veteran indicated that he had no hobbies and enjoyed very 
little by way of activities outside the house.  He reported 
suffering from guilt, especially relating to lack of 
accomplishments in his life.  The veteran indicated that his 
energy level tended to be high and he complained of being 
excessively restless.  His appetite was within normal limits.  
He had had a decrease in his appetite since recent problems 
he had at work.  Psychomotor functioning was grossly within 
normal limits.  He did complain of a tendency to "go too 
fast" when performing jobs around the house or at work.  He 
noted that going too fast made him prone to making mistakes.  

The veteran denied any suicidal ideations but noted that he 
had had these thoughts in the past.  The veteran's thought 
processes were relevant to the interview and there was no 
marked loosening or flight of ideas.  He denied any 
perceptual disturbances.  Intellectual functioning was 
estimated to be in the average range.  The veteran did 
complain of short-tem memory loss at home and at work.  His 
memory appeared intact for significant recent and remote 
events.  The veteran's abstract reasoning abilities appeared 
to be within normal limits and his calculation skills were 
found to be adequate.  He made one error on serial seven 
digits but was able to repeat five digits forward.  His 
concentration was within normal limits and his fund of 
information appeared to be adequate.  His insight and 
judgment were fair at best.  Diagnoses of PTSD; chronic 
depression; substance abuse in remission; and a schizoid 
personality disorder, were rendered.  

The examiner noted that the veteran appeared to be suffering 
from lingering effects of his stressful duty in Vietnam.  He 
indicated that the veteran continued to have an ability to 
find employment but that sustained employment was very 
difficult due to the problems he had with modulating his 
emotions and keeping his behavior within appropriate bounds 
in the workplace.  The examiner noted that the veteran also 
had chronic problems in relating to other persons and 
difficulty in forming relations with any kind of emotional 
closeness.  

On December 1, 1995, the veteran was hospitalized with PTSD 
symptoms.  PTSD symptoms were listed as follows:  monthly 
intrusive traumatic recollections, monthly trauma nightmares, 
monthly episodes of difficulty managing rage, ongoing 
survivor guilt, daily periods of poor concentration, and some 
memory impairment.  The veteran indicated that he had 
experienced serious depressive symptoms and overwhelming 
anxiety in the past thirty days.  He had no symptoms to 
suggest a psychotic or mental disorder.  

A GAF score of 45 was assigned.  The examiner indicated that 
this showed that the veteran had serious problems due to PTSD 
with serious impairment in social and occupational 
functioning.  The examiner noted that the veteran was working 
successfully as a bus driver, but that it was very 
psychologically strenuous for him to continue this work.  

The examiner noted that the veteran's PTSD made employment 
very problematic and that the severity of his PTSD seriously 
interfered with his interpersonal functioning.  

In August 1996, the veteran requested that he be granted a 
total disability evaluation based upon individual 
unemployability.  On his application, the veteran reported 
that he had worked for Greyhound Lines as a bus driver from 
February 1992 to July 1993, having lost 3 months of work due 
to illness, that he worked from August 1993 to March 1994 as 
a nurse at the University Medical Center, that he worked for 
Owens Express as a truck driver from April 1994 to August 
1994, that he worked for Cheyenne Charter as a bus driver 
from October 1994 to December 1994, and that he worked as a 
bus driver from Mountain Majesty Tours from January 1995 to 
July 1995, with three months lost time due to illness.  He 
indicated that he worked at least 40 hours per week at all 
these jobs with the exception of Cheyenne Charter, where he 
worked thirty hours per week.  

In an August 1996 letter, the President of Mountain Majesty 
Tours reported that the veteran had worked full and part-time 
for his company over the past two years, during which he 
proved to be a safe coach operator.  He noted that the 
veteran had a good understanding of the rules and that he 
worked "pretty well" with customers.  He reported that the 
veteran had problems with self-confidence and his ability to 
cooperate with other employees.  He indicated that the 
veteran felt as if he never received a fair deal and that he 
was picked on most of the time.  He noted that the veteran 
had confronted him on several occasions as to inequities in 
pay and job assignments.  He reported that the veteran would 
become angry and say things for which he later apologized.  
He noted that he had chosen to dismiss the veteran and hoped 
that he could better himself.  

In September 1996, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported easy irritability, feeling "mad" all of the time, 
especially at supervisors, and threatening to quit jobs.  He 
reported that he had nightmares 3 to 4 times per month, and 
that his dreams involved memories of Vietnam.  He that he 
felt socially isolated and preferred to be by himself.  He 
also reported multiple marriages.  He related that he had had 
51 jobs since service and that he had no friends or social 
outlets on a regular basis.  He also reported that he had not 
worked since July 1996, after having had a disagreement with 
his boss.  

The veteran noted that he spent the day doing household 
chores and enjoyed reading three to four hours per day.  His 
appetite was adequate and he ate two meals per day.  His 
hobbies included fishing and tinkering with his car.  He 
indicated that he had no friends and that he did not belong 
to any clubs or organizations.  

Mental status examination revealed that the veteran had a 
rather nervous anxious manner.  He was alert and oriented to 
time, place, and person.  His speech was logical without 
loose associations.  His affect was mildly constricted and 
his mood was mildly to moderately anxious.  There were no 
signs of depression.  The veteran denied any suicidal or 
homicidal ideations, hallucinations, or delusions.  His 
recent and remote memory were intact for current events and 
past history.  

The examiner noted that although it was his belief that the 
veteran had symptoms of PTSD of moderate severity, he also 
believed that he had a mixed personality disorder with 
anxious and passive dependent features.  He further believed 
that the veteran was employable and could function as a 
delivery driver, certainly on a part-time basis.  He also 
noted that the veteran was suitable for some outside work 
with a low level of supervision.  He opined that the 
veteran's PTSD was only one factor contributing to his not 
working.  

The veteran underwent VA hospitalization in March and April 
1997, the veteran was hospitalized with a complaint of 
hallucinations.  It was noted that the veteran had recently 
changed medications, and that the increase in the veteran's 
symptoms was coincident with that change.  The veteran 
complained of increased activity, increased nightmares, 
decreased sleep, decreased short-term memory, and decreased 
concentration.  He also reported some avoidance behavior.  
Mental status examination on admission revealed that the 
veteran was clean and casually dressed.  His level of 
consciousness was noted to be alert and oriented to person 
and place.  His behavior was pleasant and cooperative.  The 
veteran reported that he was "hyper".  His speech was 
slightly pressured but generally normal.  Thoughts revealed 
no evidence of paranoia or delusions, ideas of reference, 
thought insertion, or thought blocking.  The veteran reported 
that he had had a hallucination of his daughter coming home 
early from school and talking to him before going inside.  
His long-term memory was fair to poor and his calculations, 
abstractions, insight, and judgment, were only fair. 

It was reported that the veteran had had over 60 jobs since 
service discharge.  He reported that he had had so many jobs 
due to his impulsivity and poor judgment in reacting to his 
bosses and others he had contact with.  The veteran's GAF 
(global assessment of function) was 30 on admission, and 50 
at the time of discharge.  The veteran was found to be 
unemployed due to "personal reasons," and it was noted that 
his unemployability status had not changed significantly as a 
result of this hospitalization.  The diagnoses were PTSD; 
bipolar mood disorder, type II, and substance abuse 
(marijuana).

In an April 1997 letter, the veteran's readjustment therapist 
reported that he had seen the veteran from March 27, 1996, 
through March 11, 1997, and that it was his clinical 
impression that the veteran displayed serious impairment in 
interpersonal and workplace interactions as a result of PTSD 
and alcohol abuse.  

The veteran again underwent VA hospitalization in May 1997.  
The veteran indicated that he had not worked since July 1996 
as a result of intrusive memories of Vietnam and rage 
reactions.  One major issue that emerged during 
hospitalization, was reportedly, that the veteran did not 
have much to do with his life now that he was no longer able 
to drive a bus.

Mental status examination revealed the veteran to be oriented 
times four with no acute distress.  He was pleasant and 
cooperative.  He had slight stutter of speech.  Affect ranged 
from sadness to anxiety to guilt.  Overall manner was 
somewhat obsequious.  Perceptions on clinical admission were 
within normal limits.  Many thoughts of suicide by slitting 
his wrists were noted but the veteran would not do so because 
of his wife and daughter.  Recent and remote memory was 
grossly intact.  There were no psychotic symptoms or symptoms 
of organic brain syndrome.  The admission and discharge GAF 
scores were 33.  On discharge the veteran was noted to be 
unemployable due to chronic and severe PTSD.  

In October 1997, the veteran's attorney forwarded a copy of a 
Social Security Administration decision that found the 
veteran unemployable as of July 23, 1996.  The veteran's 
impairments were found to be PTSD and bipolar disorder.

Analysis

The Board is of the opinion that the criteria for a 100 
percent evaluation for PTSD have been met under the old 
criteria.

The most recent VA hospital records show that the veteran had 
a GAF score of 45 in December 1995, a GAF of 30 on admission 
and 50 on discharge at the time of the March 1997 
hospitalization, and a GAF of 33 on admission and discharge 
at the time of the veteran's May 1997 VA hospitalization, 
with the examiner indicating that the veteran was 
unemployable on the discharge summary instructions.  

A GAF score of between 31 and 40 contemplates some impairment 
in reality testing or communication (e.g., speech at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994); 38 C.F.R. § 4.130 
(1998).

The Court has held that the criteria for a 100 percent 
evaluation under the old rating criteria are "each 
independent bases for granting a 100 percent evaluation."  
Richard v. Brown, 9 Vet. App. 266, 268 (1996).  One of those 
bases is that the disability renders the veteran demonstrably 
unable to obtain or retain employment.  Given, the reported 
GAF scores, which imply an inability to maintain employment, 
and the finding on the most recent VA hospitalization that 
PTSD, standing alone, renders the veteran unemployable, the 
Board concludes that the veteran meets at least one of the 
independent bases for the award of a 100 percent schedular 
evaluation.


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing monetary benefits.  


REMAND

Inasmuch as the Board has granted a 100 percent schedular 
evaluation for PTSD, the RO must initially determine the 
proper effective date for that evaluation.  See Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997) (holding that 
entitlement to an increased rating, and the appropriate 
effective date for an increased rating are separate issues).  
The assignment of the effective date is inextricably 
intertwined with the issue of entitlement to an earlier 
effective date for the grant of a total rating for 
compensation based on individual unemployability.  That is, a 
decision on the issue of entitlement to an earlier effective 
date for the total rating could have a significant impact on 
a decision as to the proper effective date for the 100 
percent schedular evaluation.  Hoyer v. Derwinski, 1 Vet. 
App. 208, 209 (1991): Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  Accordingly, a decision as to the effective date 
for the grant of the total rating must be deferred pending 
the assignment of an effective date for the 100 percent 
schedular evaluation.

This case is REMANDED for the following:

The RO should assign an effective date 
for the 100 percent evaluation for PTSD.  
The veteran should be informed of his 
appellate rights as to that issue.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

